Case 4:21-cv-00737-WIA Document 1 Filed 04/22/21 Page 1 of 15

CIVIL COMPLAINT FORM TO BE USED BY A PRO SE PRISONER

IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

Ruben Conji Holton

Full Name of Plaintiff Inmate Number : . ae 7
: Civil No. fidf- Ch 073

 

v. : (to be filled in by the Clerk’s Office)
Warden Scott Finley : (___) Demand for Jury Trial
Name of Defendant 1 2 (___) No Jury Trial Demand

Cc. A. Ryan Miller
Name of Defendant 2

 

H.S.A. Bret Brosious
Name of Defendant 3

C.D. Ellen Liebson-Mace
Name of Defendant 4 ,

U.M. Richard Raup
Name of Defendant 5

 

(Print the names of all defendants. If the names of all

defendants do not fit in this space, you may attach

 

additional pages. Do not include addresses in this

section).

L NATURE OF COMPLAINT
Indicate below the federal legal basis for your claim, if known.
Civil Rights Action under 42 U.S.C. § 1983 (state, county, or municipal defendants)

_X Civil Rights Action under Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388
(1971) (federal defendants)

X_ ~——CNeegligence Action under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346, against the
United States

Page 1 of 6
Case 4:21-cv-00737-WIA Document1 Filed 04/22/21 Page 2 of 15

N.P. Mary Spiese
Name of Defendant #6
Il.

Case 4:21-cv-00737-WIA Document 1 Filed 04/22/21 Page 3 of 15

ADDRESSES AND INFORMATION

A. PLAINTIFF
Holton Ruben, Conji
Name (Last, First, MI)
23758-055
Inmate Number
__ Federal Prison Camp Schuylkill

Place of Confinement
P.O. Box 6/70, a

 

. Address

Minersville, Pennsylvania 17954

 

City, County, State, Zip Code

Indicate whether you are a prisoner or other confined person as follows:

Pretrial detainee

Civilly committed detainee

Immigration detainee

Convicted and sentenced state prisoner

_X —_— Convicted and sentenced federal prisoner

B. DEFENDANT(S)
Provide the information below for each defendant. Attach additional pages if needed.

Make sure that the defendant(s) listed below are identical to those contained in the caption. If
incorrect information is provided, it could result in the delay or prevention of service of the
complaint.

Defendant 1:

Finley, Scott

Name (Last, First)
Warden

 

Current Job Title
P.O. Box 7/00

Current Work Address
Minersville, Pennsylvania 17954

 

City, County, State, Zip Code

’ Page 2 of 6
Case 4:21-cv-00737-WIA Documenti1 Filed 04/22/21

Defendant 2:
Miller, Ryan

Name (Last, First)
Camp Administrator

Page 4 of 15

 

Current Job Title
P.O. Box 700

Current Work Address _
Minersville, Pennsylvania, 17954

 

City, County, State, Zip Code

Defendant 3:
Brosious, Bret

 

Name (Last, First) .
Health Service Administrator

 

Current Job Title
P.O. Box 700

 

Current Work Address
_Minersville, Pennsylvania 17954

 

City, County, State, Zip Code

Defendant 4:
Liebson-Mace, Ellen
Name (Last, First)
Clinical Director

Current Job Title
P.O. Box 700

 

Current Work Address

_ Minersville, Pennsylvania 17954
City, County, State, Zip Code

Defendant 5:

Raup, Richard
Name (Last, First)

Camp Unit Manager
Current Job Title

P.O. Box 700
Current Work Address

Minersville, Pennsylvania 17954

City, County, State, Zip Code
Page 3 of 6
Case 4:21-cv-00737-WIA Document 1 Filed 04/22/21 Page 5 of 15

Defendant 6: Spiese, Mary
Current Job title: Nurse Practitioner
Current Work Address: P.O. Box 700

City, County, State, Zip Code: Minersville, Pennsylvania 17954
Case 4:21-cv-00737-WIA Document 1 Filed 04/22/21 Page 6 of 15

Tit. STATEMENT OF FACTS

State only the facts of your claim below. Include all the facts you consider important. Attach additional
pages if needed.

A. Describe where and when the events giving rise to your claim(s) arose.

See Statement Of Facts/Declaration Attached

 

 

B. On what date did the events giving rise to your claim(s) occur?

See Statement Of Facts/Declaration Attached

 

C. What are the facts underlying your claim(s)? (For example: What happened to you?
Who did what?)

See Statement Of Facts/Declaration Attached

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 4o0f6
Case 4:21-cv-00737-WIA Document 1 Filed 04/22/21 Page 7 of 15

Statement Of Facts

 

Warden Scott Finley, continues to allow Staff to walk around

 

maskless/gloveless, which actually led to half the Campers cont-
racting COVID-19. I was retaliated against by several staff, even
after warning Warden Finley via E-mail on 5-13-20 about C.O.
Gottshall & Dr. Mace on 7-31-20. He refuses to look into Staff
mis-conduct. He did'nt test any of us here at Camp Schuylkill,
even after knowing that we came into contact with Unit Manager

R. Raup, while he was positive for COVID~19. I've reached out to
Warden Finley several times of discrimination, as well as retal-

iation of his staff towards me constatly.

H.S.A. Bret Brosious, failed on several occasions to afford me
adequate treatment & to be seen at sick-call. Not only did I E-ma
il him, I sent him a letter/Cop-Out via U.S. Mail Certified Rec-
eipt on 11-22-20 & still never received a response. I've also
reached out to him recently, with no help afforded me.

Unit Manager Richard Raup, harrassed me, threateng me with

 

shots, called me racial names, along with showing Prejudice act-
ions against me. He thwarted several remedies & ordered several
staff not to help me in any way, after I declined to transfer to
RDAP, due to my fear of COVID-19. He called me a frequent filer,
in the Admin. Bldg. on several occasions. Made me stop wearing a
mask that Id‘e been wearing for 3 months. I had to get a BOP iss-
ied one, which activated my asthma & he knew that. Furthermore,
he made sure that no:staff would give me an asthma friendly mask,
even when I requested one from Health Service Personnel, & he
threatened me with a shot, which i actually received from Camp
Administrator Ryan Miller on 10-19-20. .

I handed him a cop-out in the Law Library & he stated in front
of all the prisoners present: "E-mail it to me, so I can deny
you that way". In the Admin. office on 9-14-20 he stated: "Holton
I really can't wait until you leave", as I was closing the door
he said: "I can't stand that Black mother-Fucker". He would'nt

let me take my Religious Diet/Common Fare meal out of the chow

PG#1
Case 4:21-cv-00737-WIA Document 1 Filed 04/22/21 Page 8 of 15

soe hall, because I was'nt a Jew. He directed C.0O. N. Brinich to
harrass me about this issue also. R. Raup verbally harrassed me
on 11-24-20 in the Admin. Bldg. knowing that I was'nt doing well.
Finally, Mr. raup put myself and others at risk of COVID-19, by
eating with us and not wearing a mask. He even came back to work
early for 2 days, while not being medically cleared, after test-
ing positive for COVID-19.

Dr. Mace, twisted my arm, forcibly imobilized me and had me
daid out in pain, with her knee in my back with my hurt shoulder
/arm behind in the Health Service Unit. I was literally crying
during this assault and was in worse pain then when I came in.
She also falsified my medical records. Nurse Practitioner Mary
Spies witnessed this event. The Warden had SIS threaten me with
the SHU, after I E-mailed him of this occurance and I was forced
to sign a statement on 7-31-20 in the FCI lobby. She also ignored
several E-mails in my advocating for medical treatment.

Nurse Practitioner Mary Spiese, denied me sick-call/medical

 

services twice in September & November, also in february of 2021,
even after witnessing me in terrible pain. She also falsified my
medical records on several occasions & she left me in pain on the
floor on 11-23-20 in the Admin. Bldg. when I was having severe
chest pain & difficulty breathing. two prisoners had to pick me
up & wheel me down to the Health Service Unit.

If it was'nt for another prisoner, who was given the Pfizer Va-
ccine to protect him from COV-19 on 2-8-21 testing positive, I
would've been in the dark of my own diagnosis. Also, I would've
been spreading COV-19 still to several other prisoners, unknow-
ingly due to the denial of medical services, all in retaliation
against me, for pursuing my rights as a prisoner of utilizing
the Remedy Process. If M. Spiese on 2-22-21, had at least taken
a temp, or listened to my explination further of my symptoms,
she would've discovered that I was COVID-19 positive then, vs.

8 days later, due to indifference to my serious medical needs.
I'm still currently experiencing difficulty breathing, chest pain,
migrane headaches, loss of taste and smell, dizzyness, along

PG#2
Case 4:21-cv-00737-WIA Document 1 Filed 04/22/21 Page 9 of 15

vee fatigue.

Camp Administrator, Ryan Miller, continues to retaliate against

me and give all campers Mass Punishment. On, 10-19-20, upon

leaving the chow-hall, I took my mask off, being that there was

nobody around me. Mr. Miller came out of Camp #1 and told me to

come here. While approaching him, he asked why I did'nt have my

mask on. I let
have it on for
me. He took my

He also gave
on 4-7-21, for
thing from us,
action lawsuit

him know that i was by myself and did'nt have to
social distancing, since there was nobody around
ID and gave me a shot. .

myself along with over 30 other inmates a shot

an untidy quarter, after on 4-5-21, taking every-
including the phones, in retaliation for the class
that we have against Warden Finley due to us

contracting COVID-19.

PG#3
Case 4:21-cv-00737-WIA Document 1 Filed 04/22/21 Page 10 of 15

Declaration Of Ruben C. Holton

 

1. I'm currently incarcerated at FCI Schuylkill, in minimum security
Satellite Camp (FPC Schuylkill). My Reg # is 23758-055.

2. I'm 45 years old.

3. I submitted a BP-9 on 7-27-20, requesting proper & adequate medic-
al care, to Warden Scott Finley, in regards to my persisting sinus,
ear & back problems. On /-28-20, Finley denied my request, & respo-
nded with false information, within such denial.

4. On 7-30-20 I was inappropriately examined by Dr. Mace in the Health
Service Unit.

5. On 9-10-20 & 9-14-20, I was denied sick-call by Mary Spiese, & I
Filed a BP-8 On 9-14-20 regarding these denials.

6. On 9-9-20, I appealed to Central Office per Program Statement
"Response Time' Section 542.18, due to the Regional Director's non-
re sponse, within the alloted time. The Administrator of National
Appeals for Inmates, Ian Connors, denied my Central Appeal on 10-30-
20, Ironically, before I received the denial from regional Director
N.C. English.

7. On 10-28-20, my Security Total was raised to 10, due to 2 retali-
tory Incident Reports, that was given to me on 10-19-20 (I.R. #
3442961) & 10-24-20 ( I.R # 3444551), intentionally to get me trans-
ferred, knowing that I have a 2241 pending against Warden Finley,

in front of Judge Arbuckle No. 1:20-cv-01740-WIA. Additionally, my
Security t@tal never went down from 8 since March of 2019. I've

only had my Sec. total points decreased once since 2016.

8. On 11-16-20 & 11-19 20, I was denied sick-call by Mary Spiese.

9. On 11-29-20 I was rushed to Lehigh Valley E.D. for Severe Chest
Pain & Difficulty Breathing. After an EKG & chest X-Ray; Left

Atrial Enlargement & sinus rythm was detected (heart murmur), also
Hypoaerated Lungs & Lower Bronchovascular Markings were found.

10. I was put in quarantine, at the "Medium" against my will, being
put "In Custody", when I'm "Out of Custody". I was in Bldg. #4B, cell
214 from{!2-29-20 to 12-23-20 & in the SHU from 12-23-20 to 1-11-21,
in cell #112. Due to the entire Camp comming to Bldg 4B.

11. IT was put in a regular cell with a cell-mate, with innerconnect-

ing vents, with no coverings. I was not housed in a

PG#i
Case 4:21-cv-00737-WIA Document 1 Filed 04/22/21 Page 11 of 15

---Certified Airborne Isolation (ALL) Room Per CDC Mandate, noe a
Negative Pressure Isolation room (NPIR), as Per BOP P.S. 6031.04.
12. On 12-4-20, Regional Director denied my appeal, 4 months after
filinf the BP-10 (Remedy ID # 1035821-R1_), Which I received while
in quarantine.

13. I was mixed in with positive prisoners, while in quarantine &
shared showers with them, which we were only allowed 3 times a week
for 5 minutes & clean our cells once weekly (Sundays).

14. On i-11-21, I was brought back to the camp (Camp #2) along with
my cell-mate & 37 other prisoners. I & my cell-mate were the only
COVID-19 negative prisoners, the other 37 tested positive .

15. On 1-21-21, I & my former cell-mate were moved to Camp #1, along
with 2 infected prisoners & 2 negative prisoners from the SHU.

16. We have no hand sanitizer & staff still wear their masks minima-
lly & never wear gloves, knowing that FCI Schuylkill has been having
serious outbreaks of COVID-19. ;

17. On 2-19-21, The Regional Director partially granted my Incident
Report # 3442961, in regards of Code 317 (Failure to Follow Safety

& Sanitation). On 3031021, Counselor Dewald & Case Manager Condit
did a re-hearing of this I.R. # 3442961, & also I.R. # 3444551. They
stated that they had to find me guilty on both & did. I appealed
both Incident Reports again to Warden Finley on 4-7-21.

18. On 2-22-21, I went to sick-call, & complained of chest pain/
difficulty breathing & was teased by Mary Spiese & denied treatment.
I left & let Counselor Dewald know what transpired. I E-mailed Warden
Finley, Dr. Mace, H.S.A. B. Brosious, & Dr. Green about this situa-
tion to no avail.

19. On 2-23-21, I returned to sick-call with worsening symptoms &
nothing was done by P.A. Andreuzzi.

20. On 2-26-21, I spoke with Dr. Green & let her know that I was
sick, & explained to her the symptoms. She said she would pass them
along.

21. On 3-2-21, I tested positive for COVID-19, after another prisoner
who took the vaccine on 2-8-21, tested positive & gave it to me.

22. On 3-15-21, I was released from Isolation, without being tested
again for COVID-19, to ensure that I would'nt spread it to those in

general population. Also I did'nt see a doctor.

PG#2
Case 4:21-cv-00737-WIA Document 1 Filed 04/22/21 Page 12 of 15

23. On 3-19-21, I received a copy of my medical records, & noticed
that they were falsified.

24. On 3-21-21, I sent a Claim For Damage, Injury, Or Death (tort) to
the Director Of FBOP Michael Carvajal.

On 3-23-21, I E-mailed Brosious in regards to my Medical Records
being falsified & discrimination/retaliation, as well as being denied
sick-call by P.A. Andreuzzi, in which I E-mailed DR. Mace also.

25. On 3-26-21, I went to sick-call, due to persisting. symptoms’ of
COVID-19 & was .told to get stool softenér. , |

26 On 3-29-21, I declined the Pfizer vaccine, due to persisting
Symptoms of COVID-19, still sick & not fully recovered.

27. I've never seen any doctor or screened with a X-ray of my chest
or any of the COVID-19 symptoms that I continue to have at present.
28.1 declare under the penalty of perjury that the contents of this
declaration are true and correct to the best of my knowledge.

29. Additionally, on 4-7-21, I received an Incident Report # 3491420,
code 307, along with 30 plus prisoners for untidy cubes, as retali-
ation of our Class Action,V. Warden Finley. (Case # 1:21-CV-384-MCC)
that is in front of Judge Sylvia Rambo. I appealed this I.R. on
4-9-21, due to retaliation & wrong Prohibited Code Act, for untidy
quarters is code 330, Not 307. The Class Action is about us being

in the "Medium" & put in dirty cells & purposely interacting us

with positive prisoners.

30. I will sign a hard copy of this declaration at my earliest

 

opportunity.
WV, ! /s/LIBOSS 4-3-2)
Ruben Holton 23758-055 Dated

PG#3
Case 4:21-cv-00737-WIA Document 1 Filed 04/22/21 Page 13 of 15

IV. LEGAL CLAIM(S)

You are not required to make legal argument or cite any cases or statutes. However, state what
constitutional rights, statutes, or laws you believe were violated by the above actions. If you intend to
assert multiple claims, number and set forth each claim in separate paragraphs. Attach additional pages if
needed.

 

_Exposing me to a serious communicable disease several times;

 

violating my Inmate Rights to be treated as a human being,

treated respectfully, impartially & fair by all personnel.

 

Violating my right to health care, proper ventilation, medical

 

& dental treatment, as well as a smoke~free environment. Ect.

 

Violating my 8th Amendment Right by exposing me to ' Cruel &
Unusual Punishment" & " deliberate Indifference to my Serious

Medical Needs".

 

 

 

 

Vv. INJURY

Describe with specificity what injury, harm, or damages you suffered because of the events described
above.

Permanent Limp, shoulder pain, difficulty breathing. chest-

pain, migrane headaches, loss of taste, nose congestion. ect.

VEL RELIEF

State exactly what you want the court to do for you. For example, you may be seeking money damages,
you may want the court to order a defendant to do something or stop doing something, or you may be
seeking both types of relief. If you are seeking monetary relief, state your request generally. Do not
request a specific amount of money.

Monetary Relief, Defendant's conduct reviewed/investigated. To

be afforded adequate medical care. To have a MRI/Cat scan. To

be evaluated by an Ear, Nose, & Throat Doctor. And to have my

teeth cleaned. To make sure staff are properly trained to safe-

guard us from Re-Infection of COVID-19
Page 5 of 6
Case 4:21-cv-00737-WIA Document 1 Filed 04/22/21 Page 14 of 15

Vil. SIGNATURE

By signing this complaint, you represent to the court that the facts alleged are true to the best of your
knowledge and are supported by evidence, that those facts show a violation of law, and that you are not
filing this complaint to harass another person or for any other improper purpose.

Local Rule of Court 83.18 requires pro se plaintiffs to keep the court informed of their current address. If
your address changes while your lawsuit is being litigated, you must immediately inform the court of the
change in writing. By signing and submitting the complaint form, you agree to provide the Clerk’s Office
with any changes to your address where case-related papers may be served, and you acknowledge that
your failure to keep a current address on file with the Clerk’s Office may result in dismissal of your case.

mb A

Signature of Plaintiff

4-13-21
Date

Page 6 of 6
oh ae
FOREVER “USA VEOREVER
4. te Mena Nececaye :

vrores, NN $0
“4004 Fee :

nesosii 416

oO
Fu
a
=f
Lo}
ea
a.

ania Ub4o

Label 107R, May 2014

ic and International Use

UNITED STAT)

For Domest

 

 

 
